Case 2:21-cv-04617-JMA-JMW Document 1-1 Filed 08/17/21 Page 1 of 6 PageID #: 4




                   Exhibit *A"
          Case
CAUTION: THIS    2:21-cv-04617-JMA-JMW
              DOCUMENT gAS NOT YET BEEN REVIEWED Document    1-1
                                                 BY TI{E COUNTY    Filed
                                                                CLERK.    08/17/21
                                                                       (SCE bElOr'.)   Page 2 of 6]NDEX
                                                                                                    PageID
                                                                                                        NO.#:UNASSIGNED
                                                                                                              5
NYSCEF DOC.    NO,   1                                                                   RECEIVED NYSCEF : 04 /28 /2021




            SAPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF SUFFOLK                                            Index No.
                                                                         Date Filed:

            JOAN SMITH,                                                  Plaintiff designates Srffilk County
                                                                         as tlre place of trial
                                                  Plaintffi
                                                                         TIte basis of venue is
                            -against-                                    plaintiffs residence

            TARGET CORPORATION,                                          SUMMONS

                                                  Defendant.             Plaintiff resides at
                                                                         275 Village Green Dr.
                                                                         Port Jeffirson, New York

                                                                         County of Suffolk
            To tlte above named Defendants:

                     You are hereby summoned to snswer tlte contplaint in this action and to serve s copy   of
            yout ansh,er, or, if the comploint is ttot served with this summorts, to serve a notice of
            appeara,tce on the plaintiffs attorney withirt 20 days after the service of this summons,
            exclttsive of the day of service (orwithin 30 days after the service is complete dthis summons
            is rtot personally delivered to you within the State of New York); and in case of your failure to
            sppear or snswer, judgment will be taken against you by defoult for the relief demanded in the
            complaint,

            Defendant's address:                                  Defe ndant's fnsurunce :

                     TARGET CORPORATION                                  SEDGWICK CLAIMS
                                Mall
                     1000 Nicollet                                       Claim #000 5 9 5 2 I 5 G-000   1
                   Minneapolis, MN  55403

                                                  SIBEN & SIBEN, LLP
                                                 Atto       fo r P lai ntiff
                                                        r n eys
                                                  Office and Post Office Address
                                                 90 East Main Street
                                                 Bay Sltore, New York 11706
                                                 (631) 66s-3400
                                                 File No.: 12/10/19 E

                            SEND TO YOUR INSARANCE COMPANY PROMPTLY




This is a copy of a pleading fiJ-ed electronically pursuant lo New York State court rules (22 NYCRR 5202.5*b(d)(3)(i))
whieh, at the time of its printout from the court system's electronic website, had not. yet been reviewed and
approv€d by the County Cl"etk. Because courl rules (22 NYCRR 5202.5[d]) authorize !'he County Clerk to reject
filings for various reasons, readers should be aware that documents bearing this legend may not have been          1of   5
accepted for filing by the County Clerk.
CAUT'ION:    Case
            THIS    2:21-cv-04617-JMA-JMW
                 DOCUMENT HAS NOT YET BEEN REVIEWED Document    1-1
                                                    BY THE COUNTY    Filed
                                                                  CLSRK.    08/17/21
                                                                         (SEE bElOW.)      Page 3 of 6INDEX
                                                                                                        PageID
                                                                                                            NO. #:UNASSIGNED
                                                                                                                   6
NYSCEF DOC.      NO.    1                                                                     RECEIVED NYSCEF:   04/28/2021"




               AGF/tv
               SUPREME COURT OF THE STATE OF NEW YORK
               COI-INTY OF SUFFOLK
                                                                          -X
               JOAN SMITH,

                                                     Plaintiff,                CO

                                      -against-                                Index No.

               TARGET CORPORATION,

                                                     Defendant
                                                                          X

                       Plaintiff, complaining of the defendant by his attomeys, SIBEN            & SIBEN, LLP,
               respectfully alleges, upon information and belief:

                       FIRST: That, at all times hereinafter mentioned, defendant, TARGET CORPORATION,

              was a domestic corporation duly organized and existing under and by virtue of the laws of the

              State of New York.

                       SECOND: That,        at all times          hereinafter mentioned, defendant, TARGET

              CORPORATION was a foreign corporation authorized to do business in the State of New York.

                       THIRD: That, at all times hereinafter mentioned, defendant, TARGET CORPORATION,

              was a partnership or other unincorporated entity authorized to do business in the State of New

              York.

                      FOIIRTH: That,        at all times hereinafter           mentioned, defendant, TARGET

              CORPORATION, was the owner and/or one of the owners of a certain department store located

              at 98 Veterans Memorial Hwy,, Commack, New York.

                      FIFTH: That, at all times hereinafter mentioned, defendant, TARGET CORPORATION,

              its agents, servants and/or employees operated a certain department store located at 98 Veterans

              Memorial H*y., Commack, New York.



This is a copy of a pJ"eading filed electronically pursuanL t.o New York State courb rules (22 NYCRR 5202,5-b(d) (3) (i) )
which, at the cime of its pxinbout from the court aystem's electronic lrebsite, had not yet been reviewed and
approved by the County Clerk. Because court. ruleE (22 NYCRR 5202.5[d]) authorize the County Clerk to reject
filings for various reasons, rcadats should be aware that docum€nts bearing this 1eg6nd may not have been
accepted for filing by the County Clerk.                                                                              2of5
          Case
CAUTION: THIS    2:21-cv-04617-JMA-JMW
              DOCUMENT HAS NOT YET BEEN REVIEWED Document   1-1
                                                 BY THE COUNTY    Filed
                                                               CLERK.    08/17/21
                                                                      (SEE bC1OW.)      Page 4 of 6I}IDEX
                                                                                                     PageID
                                                                                                          NO #:UNASS
                                                                                                                7 IGNED
NYSCEF DOC.    NO.   1                                                                    RECEIVED NYSCEF 04/28/202r




                     SIXTH: That, at all times hereinafter mentioned, defendant, TARGET CORPORATION,

             its agents, servants and/or ernployees managed a certain department store located at 98 Veterans

             Memorial H*y., Commack, New York.

                     SEVENTH: That,         at all    tirnes hereinafter mentioned, defendant, TARGET

             CORPORATION, its agents, servants and/or employees controlled a certain departrnent store

             located at 98 Veterans Memorial Hwy., Commack, New York.

                     EIGHTH: That         at all times       hereinafter mentioned, defendant, TARGET

             CORPORATION, its agents, servants and/or employees maintained a certain department store

             located at 98 Veterans Memorial Hwy., Commack, New York.

                     NINTH: That, at all times hereinafter mentioned, defendant, TARGET CORPORATION,

             invited members of the general public to the aforesaid premises for business purposes.

                     TENTH: That on the 1Otl'day of December,2019, while a lawful patron of the aforesaid

             department store, the plaintiff was caused to be propelled to the ground and become seriously

             injured due to the carelessness, recklessness and negligence ofthe defendant, its agents, servants

             and/or employees.

                     ELEVENTH: That thc dcfcndants, thcir agcnts, servants and/or employees were         careless,

             reckless and negligent in the ownership, operation, maintenance, management, supervision and

             control of the aforesaid depmtment store;      in   carelessly, recklessly and negligently causing,

             allowing and/or permitting the plaintiff to be propelled to the floor and become injured; in failing

             to provide plaintiff with a safe place to walk; in carelessly, recklessly and negligently causing,

             allowing and/or permitting the floor thereat to be slick and slippery, creating ahazard and a trap;

             in carelessly, recklessly and negligently causing, allowing and/or permitting foreign     substances

            to be and remain on the floor thereat; in failing to maintain the aforesaid department store in      a




This is a copy of a pJ"eading filed electronically   pursuant lo New York State court rules (22 NYCRR 5202.5*b(d)(3)(i))
t/hich, a t the t,ime of ibs printout from the court aystem's electronic website, had not yet been revierded and
approved by the County CLerk. Because courl rules (22 NYCRR 5202.5[d]) authorize the County C1erk to reject
filings   for various reasons/ readers should be aware that documents bearing this legend may not trave been
accepted for filing    by the County Clerk.                                                                             3of5
          Case
CAUTION: THIS    2:21-cv-04617-JMA-JMW
              DOCUMSNT }IAS NOT YET BEEN REVIEWED Document     1-1
                                                  BY TTIS COUNTY    Filed
                                                                 CLSRK.    08/17/21
                                                                        (SEE bE1OW.)     Page 5 of 6INDEX
                                                                                                      PageID
                                                                                                          NO. #:UNASS
                                                                                                                 8 IGNED
NYSCEF DOC.    NO,    1                                                                    RECEIVED NYSCEF: 04/28/202r




             safe and proper manncr;   in failing to expeditiously clean up debris and/or loose objects; in failing

             to make timely inspections of the aforesaid area which would have disclosed the dangerous and

             defective condition existing thereat; in failing to foresee this incident; in failing to post signs,

             notices and/or other wamings of the dangerous and defective condition existing thereat; in failing

             to erect barricades, fences, ropes, cones or other safety devices for the proper protection of

             plaintiff and others; that defendants knew, or by reasonable inspection thereof, should have

             known of the dangerous and defective condition existing thereat and failed to repair and/or

             remedy the same; in carelessly, recklessly and negligently causing, allowing and/or permitting

             the aforesaid condition to be and remain for a long and unreasonable length of time under the

             circumstances then and there existing; in failing in their non-delegable duties to the plaintiff

             herein; and, in other ways, acted in a careless, reckless and negligent manner.

                      TWELFTH; That, at all tirnes hereinafter mentioned, defendant had actual, constructive

             and/or written notice of the aforesaid dangerous and defective condition.

                      THIRTEENTH: That, by reason of the premises, the plaintiff was rendered sick, sore

             maimed and disabled; and she was injured, bruised and wounded about her head, body and

             limbs; and upon information and belief, some of her injuries are of a perrnanent nature and

             character; and she has suffered and continues to suffer physical pain and mental anguish; and she

            has been incapacitated, all to her damage in a sum in excess of the monetary limits of any lower

            courts.

                      FOURTEENTH: That this action falls within one or more of the exceptions set forth in

            c.P.L.R. 1602.




This is a copy of a pleading filed e.Lectronically pursuant lo New York St.ate court rules (22 NYCRR 5202.5-b(d) (3) (i))
which, at the time of ils printout from the court system's electronic website, had not yet been reviesed and
approved by the County Clerk. Because courg rules (22 NYCRR 5202.5[d]) authoriz€ the County Clerk to reject
filings for various roasons. readers should be aware that documents bearing this legend may not have been             4 of   5
accepted for filing by the county clerk.
          Case
CAUTION: THIS    2:21-cv-04617-JMA-JMW
              DOCIJMENT HAS NOT YET BEEN REVIEWED Document    1-1
                                                  BY THN COUNTY    Filed
                                                                CLERK.    08/17/21
                                                                       (SEE bElOW.)   Page 6 of 6INDEX
                                                                                                   PageID
                                                                                                       NO. #: 9
                                                                                                            UNASS    IGNED

NYSCEF DOC.    NO.   1                                                                   RECEIVED NYSCEE: 04/28/2027




                     WHEREFORE, piaintiff, JOAN SMITH, demands judgment against the defendant in a

            sum   in     excess   of the rnonetary limits of any lower   courts, together with the costs and

            disbursements of this action.

                                                                 SIBEN & SIBEN, LLP


                                                                 By
                                                                                    G SIBEN
                                                                        ANDREW B. SIBEN
                                                                        JACQUELINE S
                                                                        MARK A. RUDNER ( )
                                                                 Attorneys for Plaintiff
                                                                 JOAN SMITH
                                                                 Office & P.O. Address
                                                                 90 East Main Street
                                                                 Bay Shore, New York 11706
                                                                 (631) 66s-3400
                                                                 File No.: l2ll0/19 E




This is a copy of a pJ"eading filed electronicaLly pursuant lo New York State cou"t rules (22 NYCRR 5202.5-b(d) (3) (i) )
which, at the t,ime of its printout from the court aystem's electronic website, had not yet been revieyted and
approved by the county Clerk. Because court rules (22 NYCRR 5202.5[d]) authorize the County Cferk to reject
fiJ.ingrs for various reasons, readers should be aware that documents boaring this J-egend may not have been         5of5
accepted for filing by the Ccunty c16rk,
